In a child protective proceeding pursuant to Family Court Act article 10, the mother appeals from an order of disposition of the Family Court, Queens County (Lauria, J.), dated August 30, 1991, which, upon a fact-finding order dated May 31, 1991, made after a hearing, finding that she had neglected her child, placed the child with the Commissioner of Social Services for a period of nine months.
Ordered that the order of disposition is affirmed, without costs or disbursements.
*555Contrary to the mother’s contention, we find that the Family Court’s order determining her son Jonathan to be a neglected child was supported by a preponderance of the credible evidence (see, Family Ct Act § 1046 [b] [i]; Matter of Tammie Z., 66 NY2d 1). The record reveals that the mother admittedly struck her five-year-old son, causing him to lose consciousness, and thus the child’s physical condition was impaired by the unreasonable infliction of excessive corporal punishment (see, Family Ct Act § 1012; Matter of Norland B., 191 AD2d 632; Matter of Commissioner of Social Servs. of City of N. Y. v Roy C., 174 AD2d 744; Matter of C. Children, 169 AD2d 481; Matter of Rodney C, 91 Misc 2d 677). Moreover, the child’s emotional condition was impaired or placed in imminent danger of impairment by the mother’s failure to cooperate with the recommendations of the child’s therapist (see, Matter of Melissa R., 162 AD2d 754; Matter of Ray, 95 Misc 2d 1026). Sullivan, J. P., Fiber, Pizzuto and Joy, JJ., concur.